Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

MARCOS DaSILVA and MATTEUS
FERREIRA, on behalf of themselves
and all others similarly situated,

Case No: 16-cv-11205-PBS
Plaintiffs,

Vv.

BORDER TRANSFER OF MA, INC.

 

Defendant.

DEFENDANT’S SUPPLEMENTAL RESPONSE TO
PLAINTIFFS’ FIRST SET OF INTERROGATORIES

Border Transfer of Massachusetts, Inc. (“BTMI”) hereby submits its
supplemental objections and answers to Plaintiffs’ First Set of Interrogatories
(“Interrogatories”) as follows:

I.
GENERAL OBJECTIONS

Border Transfer of Massachusetts, Inc. (““BTMI”) further objects to Plaintiffs’
First Set of Interrogatories (“Interrogatories”) on the following grounds:

1. Attorney-Client Privilege. BTMI objects to each Interrogatory to the
extent that it seeks to discover information that is protected by the attorney-client
privilege, including all documents and other tangible things which constitute or
relate to confidential communications between or among BTMI and its attorneys.

2. Work Product Doctrine. BTMI objects to each Interrogatory to the extent

that it seeks to discover information that falls within the work product doctrine,
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 2 of 11

including the mental impressions, conclusions, opinions or legal theories of an
attorney or other representative of BTMI concerning this litigation.

3. Trial Preparation Materials. BTMI objects to each Interrogatory to the
extent that it seeks to discover information that was acquired or developed in
anticipation of litigation, including those materials protected from discovery
pursuant to Fed. R. Civ. P. 26(b)(8).

A. Objections to Definitions. _BTMI objects to the definitions of
“Communication” and “Document” to the extent they exceed the bounds of the Federal
Rules of Civil Procedure. BTMI objects to the definition of “Identify” as overly broad
in that it seeks to discovery information that is not relevant to this case and not
proportional to the needs of this case. BTMI objects to the definition of “Person” as
overly broad in that it seeks “agents or employees” of business entities. BTMI objects
to the definition of “You” as overly broad to the extent it seeks to include persons or
entities other than the named Defendant in this case. BTMI objects to the definition
of “Relevant Time Period” as overly broad in temporal scope to the extent it seeks
information falling outside the statute of limitations period for the claims brought by
Plaintiffs.

5. Other Objections. In providing this response to Plaintiffs’ discovery
request, BT'MI does not waive or intend to waive:

(a) Objections as to competency, relevancy, materiality or

admissibility;
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 3 of 11

(b) Rights to object on any grounds of the use of any responses herein
in any subsequent proceedings, including the trial of this or any other actions:
(c) Objections as to vagueness and ambiguity; and
(d) Rights to object further to this or any other further discovery
request in this proceeding.
Subject to the foregoing terms, conditions and objections, BTMI further
responds to Plaintiffs’ First Set of Interrogatories for Production as follows:

Il.
INTERROGATORIES

1. Identify all individuals who contracted to provide delivery services,
either in their individual capacity or.through another entity, for Border Transfer in
Massachusetts during the Relevant Time Period. Please list every purported
contractor by company name and by personal name, and every authorized driver,
including the principal driver for such contractor and secondary drivers who provided
delivery services for Border Transfer within the state of Massachusetts during the
Relevant Time Period, and for each such driver/contractor, provide the following
information:

a. the dates that such contractor made deliveries for Border Transfer;

b. The number of trucks that each contractor utilized for making
deliveries for Border Transfer listed by date of utilization;

c. The driver ID or number assigned to each driver;

d. The truck or contractor ID number for such truck that was driven

and state whether the vehicle belonged to the delivery driver or was
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 4 of 11

leased;
e. The Border Transfer customer each contractor was making
deliveries for on each date of service.

RESPONSE: The total number of motor-carriers contracting with BTMI since

June 23, 2013 is approximately 57. The Vendor ID numbers for each of these motor
carriers are identified on BTM00203. BTMI services one customer in
Massachusetts—Sears Logistics Services, Inc., which now goes by Innovel Solutions
(“Tnnovel”). BTMI objects to providing information responsive to the remainder of this
Interrogatory as it contemplates the provision of putative class members’ identities,
which is not required pre-certification. See Senate Judiciary Report to Class Action
Fairness Act of 2005, S.Rep. 109-114, at 44 (2005) (“It would in most cases be
improper for the named Plaintiffs to request that the defendant produce a list of all
class members (or detailed information that would allow the construction of such a
list), in many instances a massive, burdensome undertaking that will not be
necessary unless a proposed class is certified.”); Dziennick v. Sealift, Inc., 2006 WL
1455464 (E.D.N.Y. May 23, 2006) (“Courts have ordinarily refused to allow discovery
of class members' identities at the pre-certification stage out of concern that
Plaintiffs’ attorneys may be seeking such information to identify potential new
clients, rather than to establish the appropriateness of certification.”). BTMI further
objects to this Interrogatory as overly broad, unduly burdensome, irrelevant, and not
proportional to the needs of the case. A class has not been certified in this case and

may never be, so the claims are limited to those asserted by the named Plaintiffs and
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 5 of 11

must be narrowly tailored. BTMI also objects to this Interrogatory to the extent it
seeks private information related to individuals or business entities that are not
parties to this litigation.

SUPPLEMENTAL RESPONSE: BTMI objects to this Interrogatory as overly
broad and not proportional to the needs of the case in that it seeks information
regarding individuals who are not members of the certified class. BTMI further
objects to this Interrogatory as vague and ambiguous as to the undefined term
“principle driver” for each contractor. BTMI further objects to this Interrogatory due
to the unequivocal representation of Plaintiffs’ counsel made to the Court during the
hearing on Plaintiffs’ Motion for Class Certification that Plaintiffs have already
obtained all of the discovery needed, both class and merits. Subject to and without
waiving these objections, BTMI will respond to this Interrogatory by providing
information regarding the certified class consisting of “All individuals who 1) entered
into a Contract Carrier Agreement (or similar agreement) directly or through a
business entity; 2) personally provided delivery services for [BTMI] on a full-time
basis in Massachusetts (at least 40 hours per week); and 3) who were classified as
independent contractors, at any time since June 23, 2013,” Class Cert. Order p. 33
(ECF No. 95), with the caveat that some of the individuals for which BTMI will
provide information responsive to this Interrogatory might not be members of the
certified class for the entire class period (because they personally provided delivery
services for only a portion of the class period) or might not be members of the class

for any portion of the class period because they did not do so “on a full-time basis” as
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 6 of 11

required by the class definition.

Subject to this qualification, 43 motor-carriers contracted with BTMI since
June 23, 2013, and personally performed services. BTMI will provide a list of these
contractors with company names, personal names, vendor ID numbers, and the date
range in which each contractor was under contract with BTMI. BTMI services one
customer in Massachusetts—Sears Logistics Services, Inc., which now goes by
Innovel Solutions (“Innovel”). BTMI does not possess information regarding the
number of trucks utilized by each contractor. BTMI does not possess information

regarding how contractors came to possess trucks used for delivery services.

15. For every compensation period (e.g., weekly or biweekly) for every
contractor between June 1, 2013 and the present who made delivers on behalf of
Border Transfer in Massachusetts, please describe:

a. The amount of compensation paid to such contractor.

b. An itemization of all deductions made for such contractor for each
pay period including the reason for such deduction and the amount
of such deduction.

RESPONSE: BTMTI has produced deduction data for motor carriers it contracts
with at the Westwood facility at BTM000203. BTMI objects to providing additional
information as to “the reason for such charge” as requested in subsection (b) and “the
amount of compensation” as requested in subsection (a) because the request is not

proportional to the needs of the case.
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 7 of 11

SUPPLEMENTAL RESPONSE: BTMI objects to this Interrogatory due to the
unequivocal representation of Plaintiffs’ counsel made to the Court during the
hearing on Plaintiffs’ Motion for Class Certification that Plaintiffs have already
obtained all of the discovery needed, both class and merits. Subject to and without
waiving these objections, BTMI will produce an excel spreadsheet of settlement pay
and deduction information for motor carriers it has contracted with at the Westwood

facility and who are not absentee contractors.

16. For each such date for which there was a chargeback, damage claim,
damage assessment, or in-home damage charge, list the amount of such charge, the
reason for such charge, and the truck or driver involved in such delivery for which
such charge was made.

RESPONSE: BTMI has produced deduction data for motor carriers it contracts
with at the Westwood facility at BTM000203. The deduction data reflects information
for each motor carrier BTMI contracted with to provide motor carrier services out of
the Westwood facility; BTMI does not have records of “the truck or driver involved in
such delivery for which such charge was made.” BTMI objects to providing additional
information as to “the reason for such charge” because the request is not proportional
to the needs of the case.

SUPPLEMENTAL RESPONSE: BTMI objects to this Interrogatory due to the
unequivocal representation of Plaintiffs’ counsel made to the Court during the

hearing on Plaintiffs’ Motion for Class Certification that Plaintiffs have already
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 8 of 11

obtained all of the discovery needed, both class and merits. Subject to and without
waiving these objections, BTMI will produce an excel spreadsheet of deduction
information for motor carriers it has contracted with at the Westwood facility and
who are not absentee contractors. The deduction data reflects information for each
motor carrier BT'MI contracted with to provide motor carrier services out of the
Westwood facility; BTMI does not have records of “the truck or driver involved in such
delivery for which such charge was made.” BTMI objects to providing additional
information as to “the reason for such charge” because the request is not proportional

to the needs of the case.
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 9 of 11

I BELIEVE, BASED ON REASONABLE INQUIRY, THAT THE FOREGOING
ANSWERS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE,
INFORMATION AND BELIEF.

I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

BORDER TRANSFER OF MA, INC.

 

Title: Nhiee CPess i0S wt

Date: “Wr, AGI’
“ol \
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 10 of 11

Dated: May 16, 2018 Respectfully submitted,

>

SN _— .

Andrew J. Butcher, Admitted Pro Hac Vice
abutcher@scopelitis.com

Adam C. Smedstad, Admitted Pro Hac Vice
asmedstad@scopelitis.com

SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
30 West Monroe Street, Suite 600

Chicago, IL 606038

Phone: (312) 255-7200

 

Paul D. Root, Admitted Pro Hac Vice
proot@scopelitis.com

SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
10 West Market Street, Suite 1400

Indianapolis, IN 46204

Phone: (3817) 637-1777

Judith A. Leggett, BBO #635346
Judith@LeggettLawFirm.com
LEGGETT LAW FIRM, LLC

7 Tower Circle, Suite 2

Avon, MA 02322

Phone: (617) 780-7163

Attorneys for Defendant
Border Transfer of MA, Inc.

-10-
Case 1:16-cv-11205-PBS Document 116-3 Filed 10/26/18 Page 11 of 11

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on May 16, 2018, a true and correct copy
of the foregoing DEFENDANT’S SUPPLEMENTAL RESPONSE TO
PLAINTIFFS’ FIRST SET OF INTERROGATORIES was served by e-mail and

U.S. Mail, postage prepaid on the following counsel of record:

Harold L. Lichten
Benjamin J. Weber
LICHTEN & LISS-RIORDAN, P.C.

729 Boylston Street, Suite 2000
Boston, MA 02116

hlichten@llrlaw.com

bweber@llrlaw.com

Paul D. Root

 

4852-1422-1413, v. 1

-11-
